                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION


In Re: Use of Electronic Equipment in
the United States Courthouse and
Federal Building (Fort Myers, FL)
                                                    Case No.: 2:19-mc-11-FtM-38

                                           /

                                 OPINION AND ORDER1

        The cause is before the Court sua sponte. Upon consideration of a request to be

allowed to carry electronic equipment, including cameras, electronic measuring devices,

tablets, laptops and cell phones into the United States Courthouse and Federal Building,

it is

        ORDERED that the following members of the Administrative Office (AO) staff and

staff members from Jacobs, an AO contractor, be permitted to enter the U.S. Courthouse

and Federal Building in Fort Myers, Florida, during the weeks of July 8, 2019 and July 15,

2019, with electronic equipment, including cameras, electronic measuring devices,

tablets, laptops and cell phones for the purpose of conducting an Asset Management

Planning (AMP) process. The individual(s) must present valid picture identification, upon

request, to the Court Security Officers assigned to this facility.



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
                   AO staff:                           Jacobs Staff:

               Susan Thomson                         Kyle McCluskey
               Alexander Oroz                         Melissa Leach
                  Sean Crim                          Amber Stewart
                Suzanne Allan                       Meghan McMullen
                 Larry Brown                          Olivia Norfleet
                                                      Gloria Spellen



        DONE ON BEHALF OF THE COURT in Fort Myers, Florida this 14th day of June,

2019.




Copies: Elizabeth M. Warren, Clerk




                                        2
